DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Applicant’s Arguments, filed 06/09/2021, with respect to the rejection(s) of claim(s) 1-16, 18-20 under Miyazawa have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mouradian.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al (US 2015/0323456 A1) in view of Carr (US 7,355,720 B1) and further in view of Mouradian (US 2018/0235483 A1).
Regarding claim 1, Agashe et al disclose a device for sensing a motion of a deflectable surface, the device comprising: a deflectable element, having a first side being deflectable (Agashe et al; Para [0043]; compliant membrane 202) and comprising 

Regarding claim 2, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 1, wherein the deflectable element is implemented such that the first side is deflected based on an acoustic signal (Agashe et al; Fig 2B; first side 270 receives sound S), wherein the control unit is configured for determining the information related to the motion so as to relate to the acoustic signal (Agashe et al; Fig 2B; Para [0053)).

Regarding claim 3, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 1, wherein the reflected optical signal is reflected and deflected with respect to the optical signal (Agashe et al; Fig 2B; signal 288).

Regarding claim 4, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to according to claim 1, further comprising: a diffracting structure arranged along an optical path between the optical emitter and the reflective surface, and between the reflective surface and the optical receiver such that the optical path passes the diffracting structure towards the reflective surface and towards the optical receiver (Agashe et al; 

Regarding claim 6, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 1, wherein the deflectable element is part of a housing of the device (Agashe et al; Fig 2B), wherein the reflective surface is arranged at an inner surface of the housing (Agashe et al; Fig 2B; inner surface 272).

Regarding claim 8, Agashe et al in view of Carr and further in view of Mouradian disclose the device according to claim 1, wherein the optical emitter and the optical receiver are part of a package (Agashe et al; Fig 2B; package comprising 260 and 262), the package comprising an optical section, wherein the optical emitter is configured for emitting the optical signal through the optical section (Agashe et al; Fig 2B; diffraction structure 280).

Regarding claim 9, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 8, comprising a diffraction grating in the optical section such that an optical path having a first section from the optical emitter to the reflective surface and a second section from the reflective surface to the optical receiver passes the diffraction grating in the first 

Regarding claim 10, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 8, wherein the package is arranged on a substrate (Agashe et al; Fig 2B; emitter and detector on substrate 210), and wherein the reflective surface is suspended vibratable with respect to the substrate (Agashe et al; Para [0042]; Fig 2B; reflective surface 272 suspended to substrate 208B).

Regarding claim 11, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 8, wherein the package is mechanically connected to a side of a housing of the device, the side of the housing comprising the reflective surface, wherein the reflective surface is suspended vibratable with respect to the package (Agashe et al; Fig 2B).

Claims 5, 7, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al (US 2015/0323456 A1) in view of Carr (US 7,355,720 B1) and further in view of Mouradian (US 2018/0235483 A1) and further in view of Pance et al (US 2012/0306823 A1).
Regarding claim 5, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 1, but do not expressly disclose wherein the optical receiver comprises a plurality of 

Regarding claim 7, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 1, but do not expressly disclose wherein the deflectable element is part of a screen of the device, wherein the reflective surface is arranged at an inner surface of the screen. However, in the same field of endeavor, Pance et al disclose an optical microphone wherein the deflectable element is part of a screen of the device (Pance et al; Para [(0005][0038]), wherein the reflective surface is arranged at an inner surface of the screen (Pance et al; Para [0030]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the receiving elements taught by dahl et al as receiving element in the device taught by Agashe. The motivation to do so would have been to improve the signal to noise ratio of the microphone device.

Regarding claim 12, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 1, but do not expressly disclose wherein the reflective surface is part of an optical microphone comprising the optical emitter and the optical receiver, wherein the deflectable element implements an optical sound port of the device. However, in the same field of endeavor, Pance et al disclose an optical microphone wherein the reflective surface is part of an optical microphone comprising the optical emitter and the optical receiver (Pance et al; Para [0030]), wherein the deflectable element implements an optical sound port of the device (Pance et al; Para [0030]; screen implemented as optical sound port). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the receiving elements taught by dahl et al as receiving element in the device taught by Agashe. The motivation to do so would have been to improve the signal to noise ratio of the microphone device.

Regarding claim 13, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 12, but do not expressly disclose wherein the optical sound port substitutes a hole in a casing of the device. However, in the same field of endeavor, Pance et al disclose an optical microphone wherein the optical sound port substitutes a hole in a casing of the device (Pance et al; Para [0030]; screen implemented as optical sound port). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the receiving elements taught by dahl et al as receiving 

Regarding claim 14, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 1, being implemented as a mobile communication device (Agashe et al; Para [0078]), but do not expressly disclose wherein the deflectable element form a part of a casing or of a screen of the device and acts as a membrane of a microphone, wherein the control unit is configured to read out the microphone. However, in the same field of endeavor, Pance et al disclose an optical microphone wherein the deflectable element form a part of a casing or of a screen of the device and acts as a membrane of a microphone (Pance et al; Para [0030]; screen implemented as optical sound port), wherein the control unit is configured to read out the microphone (Pance et al; Para [0029]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the receiving elements taught by dahl et al as receiving element in the device taught by Agashe. The motivation to do so would have been to improve the signal to noise ratio of the microphone device.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al (US 2015/0323456 A1) in view of Carr (US 7,355,720 B1) and further in view of Mouradian (US 2018/0235483 A1) and further in view of Carr et al (US 2007/0279640 A1).
Regarding claim 15, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 1, but do not expressly disclose wherein the optical emitter is a narrow-band emitter. However, in the same field of endeavor, Carr et al disclose an optical microphone wherein the optical emitter is a narrow-band emitter (Carr et al; Para [0035]; [0047]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the optical emitter taught by Carr et al as optical in the device taught by Agashe. The motivation to do so would have been to improve the signal to noise ratio of the microphone device.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al (US 2015/0323456 A1) in view of Carr (US 7,355,720 B1) and further in view of Mouradian (US 2018/0235483 A1) and further in view of Wilcox et al (US 2005/0238188 A1).
Regarding 16, Agashe et al in view of Carr and further in view of Mouradian disclose the device for sensing a motion of a deflectable surface according to claim 1, but do not expressly disclose wherein the optical receiver comprises a plurality of receiving elements arranged for detecting a two-dimensional pattern of the reflected optical signal, wherein a first receiving element of the plurality of receiving elements is located underneath a center portion of the reflective surface, and wherein a second receiving element of the plurality of receiving elements is laterally spaced apart from the first receiving element. However, in the same field of endeavor, Wilcox et al disclose a sensor wherein the optical receiver comprises a plurality of receiving elements arranged .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al (US 2015/0323456 A1) in view of Carr (US 7,355,720 B1) and further in view of Mouradian (US 2018/0235483 A1) and further in view of Degertekin et al (US 2004/0130728 A1).
Regarding 18, Agashe et al in view of Carr and further in view of Mouradian and disclose the device according to claim 1, but do not expressly disclose wherein the control unit comprises an application specific integrated circuit. However, in the same field of endeavor, Degertekin et al disclose a sensor wherein the control unit comprises an application specific integrated circuit (Degertekin et al; Fig 5; 220 and 240 on substrate 260). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the optical package location taught by 

Regarding 19, Agashe et al in view of Carr and further in view of Mouradian disclose the device according to claim 1, but do not expressly disclose wherein the package is affixed to a substrate parallel to the deflectable element. However, in the same field of endeavor, Degertekin et al disclose a sensor wherein the package is affixed to a substrate parallel to the deflectable element (Degertekin et al; Para [0054]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the optical package location taught by Degertekin et al as the optical package location in the device taught by Agashe. The motivation to do so would have been to improve the accuracy of the microphone device.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agashe et al (US 2015/0323456 A1) in view of Carr (US 7,355,720 B1) and further in view of Mouradian (US 2018/0235483 A1) and further in view of Wilcox et al (US 2005/0238188 A1) and further in view of Miyazawa et al (US 2004/0067005 A1).
Regarding 20, Agashe et al in view of Carr and further in view of Mouradian disclose the device according to claim 17, but do not expressly disclose wherein the package is affixed to the deflectable element. However, in the same field of endeavor, Miyazawa et al disclose a sensor wherein the package is affixed to the deflectable element (Miyazawa et al; Para [0062]; light emitting and light receiving fixed to a diaphragm interpreted as deflectable element). It would have been obvious to one of the 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651